graphic1 [graphic1.jpg]


August 10, 2010
 
Mr. Tim DeHerrera
6302 Mesedge Drive
Colorado Springs, CO 80919
 
 
RE: President / CEO, Force Energy Corp.
 
 
Dear Mr. DeHerrera:
 
I am pleased to inform you that our organization has approved us entering into
an employment agreement with you subject to the following terms and conditions:
 
Position: The position will be President / CEO and a member of the Board of
Directors.
 
Reports To: You will report directly to the Board of Directors of Force Energy
Corp.
 
Responsibilities: Your responsibilities will include the following:
 
o  
Development of Management Strategy and Corporate Vision

o  
Review and Development of Business Strategies

o  
Organizational and Personnel Development

o  
General Review and Development of Corporate Material

o  
Corporate and Client Company Restructuring

o  
Review and assisting in preparation of corporate filings

 
Compensation: We will pay you an annual salary of $99,500 US payable as
follows; As compensation for services Force Energy shall issue to DeHerrera
cornmon stock in the company equal up to an amount of 2,500,000 shares upon
signing this agreement. This stock will be valued at $ .02 so therefore equal to
a value of $50,000. For months 1 - 3 compensation will also include $2,500 per
month, for months 3-6, $4,000 per month and for months 6-12 $5,000 per month.
The parties agree that if Force Energy does not have the capital available to
compensate the cash portion of this agreement DeHerrera shall accumulate any
unpaid balance as insider debt and have the option of converting into common
stock at $ .10 per share. If this agreement is terminate by either party
pursuant to the paragraph below DeHerrera shall return common stock to the
treasury at the rate of 100,000 shares for each unfulfilled month of work.
 
Term: This agreement may be cancelled by either party with 30-days notice.
 
Agreement Begins: We would like to start this agreement on July 23rd, to
continue for one year.


 
 

--------------------------------------------------------------------------------

 
 
graphic1 [graphic1.jpg]
 
On behalf of Force Energy Corp, we are very excited for the opportunity to work
with you.
 
Yours Truly,
 
Michael Mathot
Vice President / Director
Force Energy Corp
 
Agreed to on this day: August 10 2010
 
/s/ Michael Mathot
Signed: Michael Mathot on behalf of Force Energy Corp.
 
/s/ Tim DeHerrara
Signed: Tim DeHerrera
August 10, 2010